Citation Nr: 1732737	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  17-10 772	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 90 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from April 1944 to June 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case is currently under the jurisdiction of the VA RO in Boston, Massachusetts.  

The Veteran's October 2016 notice of disagreement (NOD) indicated disagreement with the initial evaluations assigned for both his bilateral hearing loss and tinnitus.  Despite this NOD, no statement of the case (SOC) has been issued for the issue of an increased initial rating for tinnitus, nor is there any other evidence of action being taken.  As such, it must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the Veteran's current 10 percent evaluation is the highest schedular evaluation possible for tinnitus.  However, due process concerns require he must still be afforded the opportunity to appeal the evaluation assigned, including on an extraschedular basis.  

As the Veteran is challenging the disability rating assigned for his hearing loss, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also NOD, October 2016.  This issue has been added above.

The issues of entitlement to service connection for blindness, a concussion, and jaw damage have been raised by the record in December 2016 and May 2017 statements, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of no greater than X as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no greater than XI as per Table VI of the VA schedule of ratings.

2.  The Veteran has a single disability rating of no less than 60 percent.  

3.  The Veteran is unemployable based solely on his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 90 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The Veteran received adequate notice when he filed his claim through the Fully Developed Claim program in August 2015.  All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

With regard to the hearing loss claim, the Veteran was last examined in February 2017 and has not provided any medical or lay evidence suggesting a worsening of his hearing since that time.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claims

A. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2016).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2016).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

None of the audiometric results for the right ear meet the criteria for Table VIA under 38 C.F.R. § 4.86(a) or (b).  Only the February 2017 audiometric results for the left meet the criteria for Table VIA under 38 C.F.R. § 4.86(a).  As such, the Veteran's right ear hearing loss may only be evaluated under Table VI and his left ear hearing loss may only be under Table VI with regard to the January 2016 VA examination results.  His left ear hearing loss may be evaluated under Table VI or VIA with regard to the February 2017 VA examination results.  

The Veteran has argued that his hearing loss is more severe than is reflected by his 90 percent evaluation.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing and difficulty communicating), he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

The Veteran was first examined for his hearing loss claim in January 2016.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
90
105+
105+
LEFT
45
105
105+
105+

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 16 percent in the left ear.  Puretone threshold averages were 85 decibels for the right ear and 90 decibels for the left ear.  The examiner noted that the Veteran had trouble hearing speech on the television and that people had to look at him and speak slowly for him to understand what they were saying.  According to 38 C.F.R. § 4.85, the right ear had a designation of X and the left ear had a designation of XI, both based on Table VI.  The point where X and XI intersect on Table VII indicates a disability rating of 90 percent.  

The Veteran was more recently afforded a VA audiological examination in February 2017.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
90
105+
105+
LEFT
55
105+
105+
105+

Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 20 percent in the left ear.  Puretone threshold averages were 86.25 decibels for the right ear and 92.5 decibels for the left ear.  The examiner noted that the Veteran had difficulty hearing the television.  According to 38 C.F.R. § 4.85, the right ear had a designation of X, based on Table VI and the left ear had a designation of XI, based on Table VI, or IX, based on Table VIA.  The point where X and XI intersect on Table VII indicates a disability rating of 90 percent.

In addition to the VA examinations, the medical evidence includes VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficulty hearing and that he has been fitted for hearing aids, but do not include any additional usable audiometric results from the appeals period.  See 38 C.F.R. § 4.85(a).  

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his February 2017 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant an initial rating in excess of 90 percent.  Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the 90 percent evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial evaluation in excess of 90 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B. TDIU

Initially, the Board notes that the Veteran's tinnitus claim has been remanded herein.  Although claims for TDIU and increased ratings for the underlying disabilities are generally intertwined, regardless of the outcome of the remanded claim, the Veteran will meet the criteria for TDIU on a schedular basis.  As the Board finds that the evidence is sufficient to grant TDIU at this point, it would not serve the Veteran to delay adjudication of this claim.

The Veteran has been granted service connection for bilateral hearing loss (90 percent disabling) and tinnitus (10 percent disabling).  His combined rating is 90 percent.  His audiological disabilities qualify as a single disability as the result from a common etiology (in-service noise exposure).  See 38 C.F.R. § 4.16(a)(2) (2016).  As this single disability is rated at 60 percent or higher, he meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2016).  

The remaining question is whether the Veteran is unemployable due solely to his service-connected audiological disability.  The Board finds that the evidence supports such.  Significantly, the Veteran submitted a December 2016 Aid and Attendance examination report from his VA physician.  The VA physician noted that the Veteran's activities and functions were limited by his nonservice-connected blindness and service-connected hearing loss.  Although the physician did not distinguish what amount of limitation was from each disability or whether the Veteran would be unemployable due solely to his service-connected audiological disability, the Board finds that the remaining evidence supports such a finding.

The Veteran reported on his February 2017 VA Form 9 that he was no longer able to hear the television or radio or answer the telephone.  This is consistent with his report at the January 2016 VA examination that people had to look at him and speak slowly for him to hear and understand.

On his July 2017 TDIU application, the Veteran reported an eighth grade education with no additional education or training and a work history of exclusively carpentry.  Given his significant hearing loss and difficulty communicating, it does not appear that he would be able to return to his prior work as a carpenter.  Moreover, it does not appear that he would be able to engage in any form of gainful physical or sedentary employment.  The ability to communicate is a key part of any employment situation and the Veteran's inability to answer phones or communicate without significant accommodation would make employment unlikely.  

In light of the significant difficulty that the Veteran faces due to his service-connected audiological disability, the Board is satisfied that the evidence of record shows that the Veteran's service-connected disability would render him unemployable in either a physical or sedentary environment.  See Geib v. Shinseki, 733 F.3d 1350 (2013) (held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  

In considering the Veteran's service-connected audiological disability and affording him the benefit-of-the-doubt, the Board finds that there is sufficient evidence that the Veteran is unemployable due solely to his service-connected disability.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


ORDER

Entitlement to an initial disability rating in excess of 90 percent for bilateral hearing loss is denied.

Entitlement to TDIU is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the AOJ has issued an SOC or taken any action in response to the October 2016 NOD with the January 2016 assignment of an initial 10 percent evaluation for tinnitus.  Therefore, the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative with a statement of the case regarding his appeal of the assignment of an initial 10 percent evaluation for tinnitus.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, this claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


